 

SHORT-TERM

DEMAND PROMISSORY NOTE



 

Principal:      USD$157,500 Date of Issue: April 2, 2019

 

FOR VALUE RECEIVED, the undersigned, VERB Technology Company, Inc. (the
“Borrower”) of 344 Hauser Blvd., Suite 414, Los Angeles, California, USA 90036,
hereby promises to pay the principal amount of USD$157,500 (the “Principal”) to
the order of Amin Somani (the “Lender”) of 2902-667 Howe St., Vancouver, B.C.,
Canada, V6C 2E5.

 

1. Demand. Notwithstanding anything set out in this Demand Promissory Note, the
Principal then outstanding, plus any accrued and unpaid interest thereon shall
be due on demand at any time after July 10, 2019 (the “Maturity Date”).     2.
Original Issue Discount (OID) and Interest. This Note bears an OID of $7,500,
which is included in the original Principal amount. In addition to the OID,
interest shall be payable on the Principal amount outstanding hereunder at a
rate equal to five percent (5%) per annum which will accrue beginning on the
Maturity Date and continue to accrue thereafter on any unpaid balance through
the date of payment in full.     3. Prepayment. At any time, and from time to
time, any portion of the Principal then outstanding, and any accrued and unpaid
interest thereon, may be prepaid in whole or in part by the Borrower to the
Lender, without penalty or bonus.     4. Choice of Law; Jurisdiction. Nevada law
will apply to the interpretation and enforcement of this Demand Promissory Note.
Any dispute in respect of this Note shall be adjudicated by a Court of competent
jurisdiction located in Clark County, State of Nevada.     5. Waiver. The
Borrower hereby waives presentment and notice of dishonor, protest and notice of
protest. No delay by the Lender in exercising any power or right hereunder will
operate as a waiver of power or right preclude other or further exercise
thereof, or the exercise of any other power or right hereunder or otherwise; and
no waiver whatever or modification of the terms thereof will be valid unless in
writing signed by the Lender and then only to the extent therein set forth.

 

IN WITNESS WHEREOF the Borrower has executed this Short-Term Demand Promissory
Note this 2nd day of April, 2019.



 

VERB Technology Company, Inc.,   by its authorized signatory:         /s/ Rory
J. Cutaia   Name: Rory J. Cutaia   Title: Chief Executive Officer  

 



   

 



 

 

